DETAILED ACTION
This Office action is in response to the amendment filed 18 June 2021. Claims 1-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-9, 11, 15, 17-19, 21, 25, 27-29, 31, 35, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2015/0358964) in view of Xiong et al. (US 2020/0260527).
For Claims 1 and 11, Tiirola teaches a method of wireless communication at a user equipment (UE), and an apparatus for wireless communication comprising a memory and at least one processor coupled to the memory configured to (see paragraphs 49-51: UE, hardware): 
receiving downlink information from a base station using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs (see abstract, paragraph 56), that do not overlap in time with each other (see title, Figure 4, paragraph 55: TDD) and at least one uplink region, each of the plurality of downlink TTIs comprising a downlink control block (see abstract, paragraph 56, Figure 5); and 
transmitting uplink information to the base station using the at least one uplink region within the same subframe or slot (see paragraphs 56, 59), wherein the at least one of the plurality of downlink 
Tiirola as applied above is not explicit as to, but Xiong teaches the subframe or slot comprising a plurality of contiguous downlink TTIs (see Figure 3, 4, 7, paragraphs 38, 40, 48, abstract: self-contained TDD subframe includes DL control region contiguous to DL data region, followed by an uplink control region).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the subframe structure as in Xiong when implementing the method of Tiirola. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing latency by using a known self-contained subframe structure.
For Claims 21 and 31, Tiirola teaches a method of wireless communication at a base station, and an apparatus for wireless communication comprising a memory, and at least one processor coupled to the memory and configured (see paragraph 53) to:
transmit downlink information to a user equipment (UE) using at least one downlink transmission time interval (TTI) within a subframe or slot, the subframe or slot comprising a plurality of downlink TTIs (see abstract, paragraph 56) that do not overlap in time with each other (see title, Figure 4, paragraph 55: TDD) and at least one uplink region, each of the plurality of downlink TTIs comprising a downlink control block (see abstract, paragraph 56, Figure 5); and 
receiving uplink information from the UE using the at least one uplink region within the same subframe or slot (see paragraphs 56, 59), wherein the at least one of the plurality of downlink TTIs within the same subframe or slot comprises a downlink control block and the at least one uplink region within the same subframe or slot comprises an uplink control block, and wherein the subframe or slot 
Tiirola as applied above is not explicit as to, but Xiong teaches the subframe or slot comprising a plurality of contiguous downlink TTIs (see Figure 3, 4, 7, paragraphs 38, 40, 48, abstract: self-contained TDD subframe includes DL control region contiguous to DL data region, followed by an uplink control region).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the subframe structure as in Xiong when implementing the method of Tiirola. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing latency by using a known self-contained subframe structure
For Claims 5, 15, 25, and 35, Tiirola teaches the method, wherein the at least one uplink region comprises two or more uplink TTIs (see Figure 5, paragraphs 56, 59).
For Claims 7, 17, 27, and 37, Tiirola as modified by Xiong above teaches the method, wherein the downlink control block of an earliest downlink TTI of the plurality of contiguous downlink TTIs is synchronized across base stations, wherein the downlink control block of the earliest downlink TTI comprise control information related to a subsequent downlink TTI of the plurality of contiguous downlink TTIs (see paragraphs 62: symbol alignment).
For Claims 8, 18, 28, and 38, Tiirola teaches the method, wherein the uplink control block of the at least one uplink region is synchronized across base stations (see paragraph 62).
For Claims 9, 19, 29, and 39, Tiirola teaches the method, wherein the respective downlink control block of each downlink TTI specifies resource allocation on the respective downlink TTI (see paragraphs 21, 59, 61).

s 6, 16, 26, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2015/0358964) and Xiong et al. (US 2020/0260527) as applied to claims 1, 5, 11, 15, 21, 25, 31, and 35 above, and further in view of Kim et al. (US 2019/0081841).
For Claims 6, 16, 26, and 36, The references as applied above are not explicit as to, but Kim teaches the method, wherein the downlink control block of the subframe or slot comprises a plurality of symbols, each of the plurality of symbols corresponding to an uplink TTI of the two or more uplink TTIs, wherein each of the plurality of symbols in the downlink control block of the subframe or slot is smaller than a symbol in a downlink data block of the subframe or slot (see paragraphs 122, 95, 96: self-contained; paragraphs 35, 123, Figure 9).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage symbol sizes as in Kim when implementing the subframe structure of Tiirola. The motivation would be to conserve transmission resources.

Claims 10, 20, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola et al. (US 2015/0358964) and Xiong et al. (US 2020/0260527) as applied to claims 1, 11, 21, and 31 above, and further in view of Papasakellariou et al. (US 2014/0328260).
For Claims 10, 20, 30, and 40,the references as applied above are not explicit as to, but Papasakellariou teaches the method, wherein the respective downlink control block of a downlink TTI indicates a number of combined TTIs within the subframe or slot or a size of each combined TTI (see paragraphs 165-167).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle scheduling as in Papasakellariou when implementing the system of Tiirola. The motivation would be to reduce overhead.

Allowable Subject Matter
Claims 2-4, 12-14, 22-24, and 32-34 are allowed.

Response to Arguments
The amendment filed 18 June 2021 has been entered.
The double patenting rejections are withdrawn in light of the approved terminal disclaimer.
The previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et al. (US 2019/0037640, see Figure 17, paragraphs 70-71), Lee et al. (US 2018/0331815, see paragraph 65, Figure 5), Ko et al. (US 2018/0359751, paragraph 55) all teach the known 5G self-contained TDD frame structure “comprising a plurality of contiguous downlink TTIs that do not overlap in time with each other and at least one uplink region, each of the plurality of contiguous downlink TTIs comprising a downlink control block”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/30/2021



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466